Douglas Elliman, LLC v East Coast Realtors, Inc. (2017 NY Slip Op 02932)





Douglas Elliman, LLC v East Coast Realtors, Inc.


2017 NY Slip Op 02932


Decided on April 18, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 18, 2017

Sweeny, J.P., Richter, Andrias, Webber, Gesmer, JJ.


3746 160945/13

[*1]Douglas Elliman, LLC, Plaintiff-Appellant,
vEast Coast Realtors, Inc., Defendant-Respondent, Glenn Busch, P.C., etc., Defendant.


Lieb at Law, P.C., Center Moriches (Dennis C. Valet of counsel), for appellant.
Panteris & Panteris, LLP, Bayside (Lauren Varrone of counsel), for respondent.

Order, Supreme Court, New York County (Robert D. Kalish, J.), entered on or about April 14, 2016, which granted defendant-respondent's motion for summary judgment dismissing the complaint, and denied plaintiff's motion for summary judgment on its claims, unanimously affirmed, with costs.
Given that plaintiff represented on the New York State Disclosure Form that it was the buyers' agent, it could not deny that it had an express contract with buyers covering the subject matter of this action (see  Real Property Law § 443[c]; Julien J. Studley, Inc. v New York News , 70 NY2d 628, 629 [1987]). The existence of such an agreement was fatal to plaintiff's quantum meruit and unjust enrichment claims (see Clark-Fitzpatrick, Inc. v Long Is. R.R. Co. , 70 NY2d 382, 388 [1987]).
Moreover, the mere listing of the property on the consumer site Streeteasy.com, which by its terms precludes the use of the site other than for the provision of information on listings, and which ad contained no solicitation of any kind for any other broker, could not constitute any offer to plaintiff. Thus, the work plaintiff did, which was for the buyers, was not done at defendant's behest. This was fatal to both of its quasi contractual claims (see Kagan v K-Tel Entertainment , 172 AD2d 375, 376 [1st Dept 1991]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 18, 2017
CLERK